DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 2/24/2022 has been received and will be entered.
Claim(s) 1-16, 19, and 22-31 is/are pending.
Claim(s) 1 and 19 is/are currently amended.
Claim(s) 17-18 and 20-21 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim(s) 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez-Mirasol et al., High-Temperature Carbons from Kraft Lignin, Carbon 1996; 34(1): 43-52 (hereinafter “RM at __”) in view of: (i) “Pulp and Paper Dictionary,” accessed online at https://web.archive.org/web/20170103080018/https://paperonweb.com/dict.htm (1/3/2017) (hereinafter “Dicationary at __”) and (ii) Ruan, et al., Growth of Graphene from Food, Insects, and Waste, ACS Nano 2011; 5(9): 7602-7607, and (iii) Herring, et al., A Novel Method for the Templated Synthesis of Homogenous Samples of Hollow Carbon Nanospheres from Cellulose Chars, JACS 2003; 125: 9916-9917 (hereinafter “Herring at __”), as understood, the Remarks rely on deletion of the rejected species. (Remarks of 4/24/2022 at 7-8). This is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Mirasol et al., High-Temperature Carbons from Kraft Lignin, Carbon 1996; 34(1): 43-52 (hereinafter “RM at __”) in view of: (i) “Pulp and Paper Dictionary,” accessed online at https://paperonweb.com/dict.htm on 26 September 2020 (hereinafter “Dictionary at __”), (ii) Ruan, et al., Growth of Graphene from Food, Insects, and Waste, ACS Nano 2011; 5(9): 7602-7607, and (iii) Herring, et al., A Novel Method for the Templated Synthesis of Homogenous Samples of Hollow Carbon Nanospheres from Cellulose Chars, JACS 2003; 125: 9916-9917 (hereinafter “Herring at __”), as applied in “Rejection I” above, and further in view of: 
III. With respect to the rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Rodriguez-Mirasol et al., High-Temperature Carbons from Kraft Lignin, Carbon 1996; 34(1): 43-52 (hereinafter “RM at __”) in view of: (i) “Pulp and Paper Dictionary,” accessed online at https://paperonweb.com/dict.htm on 26 September 2020 (hereinafter “Dictionary at __”) and (ii) Ruan, et al., Growth of Graphene from Food, Insects, and Waste, ACS Nano 2011; 5(9): 7602-7607, and (iii) Herring, et al., A Novel Method for the Templated Synthesis of Homogenous Samples of Hollow Carbon Nanospheres from Cellulose Chars, JACS 2003; 125: 9916-9917 (hereinafter “Herring at __”),  as applied in “Rejection I” above, and further in view of: (iv) US 3,914,392 to Klett, the rejection is WITHDRAWN in view of the discussion above.
IV. With respect to the rejection of Claim(s) 19, 22, 24, 25, 27 under 35 U.S.C. 102(a)(1) as being anticipated by Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’), the traversal is on the grounds that “The Zhao reference does not anticipate Claims 19, 22, 24, 25, and 27 since it does not teach any of the cellulose derivatives that are listed in Claim 19.” (Remarks of 2/25/2022 at 9). This has been considered but is not persuasive. The “cellulose derivative” language limits one species in a Markush group. Markush groups present species in the alternative. MPEP 2173.05(h). Another species in the Markush group is “starch.” Zhao teaches “corn starch.” (Zhao at 3322, col. 1). Corn starch is starch. The rejection is MAINTAINED. 
V. With respect to the rejection of Claim 23 under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of: (i) US 3,914,392 to Klett, no 
VI. With respect to the rejection of Claim 26 and 28 under 35 U.S.C. 103 as being unpatentable over Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of: (i) Rutledge, et al., Carbonized Starch Microcellular Foam-Cellulose Fiber Composite Structures, Bioresources 2008; 3(4): 1063-1080 (hereinafter “Rutledge at __”), no substantive traversal was presented. (Remarks of 2/24/2022 at 9-10). The rejection is presumed correct. The rejection is MAINTAINED.
VII. With respect to the rejection of Claim 29 under 35 U.S.C. 103 as being unpatentable over Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of: (i) Yu, et al., Preparation and magnetic behavior of carbon-encapsuolated cobalt and nickel nanoparticles from starch, Chemical Engineering Research and Design 2008; 86: 904-908 (hereinafter “Yu at __”), no substantive traversal was presented. (Remarks of 2/24/2022 at 10). The rejection is presumed correct. The rejection is MAINTAINED.  
VIII. With respect to the rejection of Claim(s) 30-31 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of: (i) US 2013/0087446 to Zhamu, et al., no traversal was presented. The rejection is presumed correct. The rejection is MAINTAINED.  


Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 19, 22, 24, 25, 27 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’).

With respect to Claim 19, this claim requires “A method of producing graphene directly from a wood product or wood ingredient, not including a paper or paper product obtained from wood.” Zhao teaches graphitizing starch, claimed later as a wood ingredient. (Zhao at 3322, col. 1-2 – Experimental).  
Claim 19 further requires “a procedure of subjecting said wood product or wood ingredient to a graphitization treatment at a graphitization temperature in the range of 1,500°C to 3,400°C in a substantially non-oxidizing environment for a length of time sufficient for converting said product to a graphene material product.” The temperature and conversion to graphite is taught. Id. 
Claim 19 further requires “wherein said wood ingredient is selected from, purified cotton, an wood extractive, a cellulose derivative, rosin, alum, starch, a combination thereof, or a combination thereof with wood pulp.” Starch is taught. Id. 
Claim 19 further requires “wherein said cellulose derivative is selected from cellulose triacetate, cellulose propionate, cellulose acetate propionate (CAP), cellulose acetate butyrate (CAB), nitrocellulose (cellulose nitrate), cellulose sulfate, alkyl cellulose, hydroxyalkyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose (HPC). hydroxyethyl methyl cellulose, hydroxypropyl methyl cellulose (HPMC). ethyl hydroxyethyl cellulose, carboxyalkyl cellulose, or Markush group recited above. As another species from that group was rejected, it does not need to be addressed. 
Claim 19 further requires “the wood pulp is mixed with a carbonization promoter or flame retardant selected from the group consisting of nitrogenous salts of acids, acid salts, metal halides, derivatives of phosphoric acid, chlorosilanes, and combinations thereof, prior to being heat treated.” Notwithstanding the issues above, this this language arguably limits one species from the Markush group recited above. As another species from that group was rejected, it does not need to be addressed.
As to Claim 22, a temperature of 2600 C is taught. (Zhao at 3322, col. 1-2 – Experimental).  
As to Claim 24, the wood ingredient is positioned in a furnace at the claimed temperatures. (Zhao at 3322, col. 1-2 – Experimental).
As to Claim 25, the wood ingredient is positioned in a furnace at the claimed temperatures. (Zhao at 3322, col. 1-2 – Experimental).
As to Claim 27, nitrogen is taught. (Zhao at 3322, col. 2). 

II. Claim 23 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of:
(i) US 3,914,392 to Klett.

	The discussion of “Rejection I” is incorporated herein by reference. 
As to Claim 23, as discussed above, Zhao teaches 2600 C. To the extent this may not address the claimed range, one of skill in the art would recognize the claimed temperatures as conducive to graphitizing carbonaceous substances. Official notice is taken. As but one piece of evidence, Klett is provided. (Klett 4: 23 et seq., passim). Use of known techniques (heating at the 

III. Claim 26 and 28 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of:
(i) Rutledge, et al., Carbonized Starch Microcellular Foam-Cellulose Fiber Composite Structures, Bioresources 2008; 3(4): 1063-1080 (hereinafter “Rutledge at __”).

The discussion of “Rejection I” is incorporated herein by reference.

As to Claim 26, the wood ingredient is positioned in a furnace and heated. (Zhao at 3322, col. 1-2 – Experimental). Zhao heats to 210 C, then carbonizes at 600 C, and then graphitizes at 2600 C. Id. The second step (carbonization) is 100 degrees lower than claimed.  This difference does not impart patentability. In a similar process, Rutledge carbonizes starch at 700. (Rutledge at 1054). It is submitted that any carbonization temperature that works would be viewed as suitable to one of skill in the art. Presumably the higher temperature would facilitate a greater degree of carbonization, resulting in a more pure end product. The combination reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143. 
As to Claim 28, the first heating is in air, i.e. a reactive environment. (Zhao at 3322, col. 1-2) (“oxidized in the oven at air atmosphere”). 

IV. Claim 29 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of:
(i) Yu, et al., Preparation and magnetic behavior of carbon-encapsuolated cobalt and nickel nanoparticles from starch, Chemical Engineering Research and Design 2008; 86: 904-908 (hereinafter “Yu at __”). 

The discussion of “Rejection I” is incorporated herein by reference.

Claim 29, to the extent Zhao may not teach adding the nitrogenous salts of acids, this difference does not impart patentability. In a similar process, Yu adds metal salts to starch before carbonization. (Yu at 905, col. 1). These are understood as carbonization/graphitization promoters. (Yu at 906, col. 1) (“implying the Co@Cs materials have a high degree of graphitization”). One would be motivated to add the nitrogenous salt of acid of Yu to the starch of Zhao to facilitate greater carbonization/graphitization. 

V. Claim(s) 30 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Zhao, et al., Preparation of carbon sphere from corn starch by a simple method, Materials Letters 2008; 62: 3322-3324 (hereinafter “Zhao at __’) in view of:
(i) US 2013/0087446 to Zhamu, et al. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 

As to Claims 30, to the extent the references do not suggest the yield, Zhamu teaches a microwave technique for exfoliating “graphene material product” to make graphene. (Zhamu 2: [0022] et seq., entire reference; 7: [0069] – yield). The combination reflects application of known techniques to achieve predictable results. This does not impart patentability. MPEP 2143.  

Allowable Subject Matter
I. Claims 1-16 and 31 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736